

 
 

--------------------------------------------------------------------------------

 

RELIANCE BANCSHARES, INC.
 
2010 RESTRICTED STOCK PLAN
 
 
Article 1
 
 
GENERAL
 
Section 1.1 Purpose, Effective Date and Term.  The purpose of this Reliance
Bancshares, Inc. 2010 Restricted Stock Plan (the “Plan”) is to promote the
long-term financial success of Reliance bancshares, Inc., a Missouri corporation
(the “Company”), and any Subsidiary by providing a means to attract, retain and
reward individuals who can and do contribute to such success and to further
align their interests with those of the Company’s shareholders.  The “Effective
Date” of the Plan is January 19, 2010.  The Plan shall remain in effect as long
as any awards under it are outstanding; provided, however, that no awards may be
granted under the Plan after the ten-year anniversary of the Effective Date.
 
Section 1.2 Administration.  The authority to control and manage the operation
of the Plan shall be vested in the Compensation Committee of the Company’s Board
of Directors (the “Committee”), in accordance with Section 5.1.
 
Section 1.3 Participation.  Each employee or Director of, or advisor to, the
Company or any Subsidiary of the Company who is granted an award in accordance
with the terms of the Plan shall be a “Participant” in the Plan.  Awards under
the Plan shall be limited to employees and Directors of and advisors to, the
Company or any Subsidiary; provided, however, that an award may be granted to an
individual prior to the date on which he or she first performs services as an
employee, Director or advisor, provided that such award does not become vested
prior to the date such individual commences such services.
 
Section 1.4 Definitions.  Capitalized terms in the Plan shall be defined as set
forth in the Plan (including the definition provisions of Article 8).
 
 
Article 2
 
 
AWARDS
 
Section 2.1 General.  Any award under the Plan may be granted singularly, in
combination with another award (or awards), or in tandem with another award held
by the Participant.  Each award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such award and as
evidenced in the Award Agreement.  An award may be granted as an alternative to
or replacement of an existing award under (i) the Plan; (ii) any other plan of
the Company or any Subsidiary; (iii) any Prior Plan; or (iv) as the form of
payment for grants or rights earned or due under any other compensation plan or
arrangement of the Company or any Subsidiary, including without limitation the
plan of any entity acquired by the Company or any Subsidiary.  The types of
awards that may be granted under the Plan include:
 
(a) Restricted Stock.  A Restricted Stock Award is an Award entitling the
recipient to acquire, at no cost or for a purchase price determined by the
Committee, shares of Stock subject to such restrictions and conditions as the
Committee may determine at the time of grant (“Restricted Stock”). Conditions
may be based on continuing service and/or achievement of pre-established
performance goals and objectives. In addition, a Restricted Stock Award may be
granted to a Director or employee by the Committee in lieu of any compensation
due to such Director or employee.
 
(b) Restricted Stock Units.  A Restricted Stock Unit Award is an Award
evidencing the right of the recipient to receive an equivalent number of shares
of Stock on a specific date or upon the attainment of pre-established
performance goals, objectives, and other conditions as specified by the
Committee, with the units being subject to such restrictions and conditions as
the Committee may determine at the time of grant (“Restricted Stock Units”).
Conditions may be based on continuing service and/or achievement of
pre-established performance goals and objectives. In addition, a Restricted
Stock Unit Award may be granted to a Director or employee by the Committee in
lieu of any compensation due to such Director or employee.  Restricted Stock
Unit Awards may be settled in shares of Stock, cash or a combination thereof, as
may be determined by the Committee.
 
Section 2.2 Dividends and Dividend Equivalents.  Any award under the Plan may
provide the Participant with the right to receive dividend payments or dividend
equivalent payments with respect to shares of Stock subject to the award, which
payments may be either made currently or credited to an account for the
Participant, may be settled in cash or Stock, or a combination thereof, and may
be subject to restrictions similar to the underlying award.
 
Section 2.3 Deferred Compensation.  If any award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to avoid the application of, or to maintain
compliance with, Code Section 409A.  Any amendment by the Committee to the Plan
or an Award Agreement pursuant to this Section 2.3 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A.  A Participant’s acceptance of any award under the Plan
constitutes acknowledgement and consent to such rights of the Committee, without
further consideration or action.  Any discretionary authority retained by the
Committee pursuant to the terms of this Plan or pursuant to an Award Agreement
shall not be applicable to an award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A.
 
Section 2.4 Forfeiture of Awards.  Unless specifically provided to the contrary
in an Award Agreement, upon notification of Termination of Service for Cause,
any outstanding award, whether vested or unvested, held by a Participant shall
terminate immediately, the award shall be forfeited and the Participant shall
have no further rights thereunder.
 
 
Article 3                      
 
 
SHARES SUBJECT TO PLAN
 
Section 3.1 Available Shares.  The shares of Stock with respect to which awards
may be made under the Plan shall be shares currently authorized but unissued,
currently held or, to the extent permitted by applicable law, subsequently
acquired by the Company, including shares purchased in the open market or in
private transactions.
 
Section 3.2 Share Limitations. 
 
(a) Share Reserve.  Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries in the aggregate under the Plan shall be 500,000 shares of
Stock.  The aggregate number of shares available for grant under this Plan and
the number of shares of Stock subject to outstanding awards shall be subject to
adjustment as provided in Section 3.3.
 
(b) Reuse of Shares.  To the extent any shares of Stock covered by an award
under the Plan are forfeited or are not delivered to a Participant or
beneficiary for any reason, including because the award is forfeited, canceled
or settled in cash, such shares shall not be deemed to have been delivered for
purposes of determining the maximum number of shares of Stock available for
delivery under the Plan and shall again become eligible for issuance under the
Plan.
 
Section 3.3 Corporate Transactions.  To the extent permitted under Section 409A,
to the extent applicable, in the event of a corporate transaction involving the
Company or the shares of Stock of the Company (including any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
all outstanding awards under the Plan, the number of shares reserved for
issuance under the Plan under Section 3.2 shall automatically be adjusted to
proportionately and uniformly reflect such transaction; provided, however, that
the Committee may otherwise adjust awards (or prevent such automatic adjustment)
as it deems necessary, in its sole discretion, to preserve the benefits or
potential benefits of the awards and the Plan.  Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding awards; and (iii) any other adjustments that the Committee
determines to be equitable (which may include, (A) replacement of awards with
other awards which the Committee determines have comparable value and which are
based on stock of a company resulting from the transaction, and (B) cancellation
of the award in return for cash payment of the current value of the award,
determined as though the award were fully vested at the time of payment).
 
Section 3.4 Delivery of Shares.  Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:
 
(a) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any securities exchange
or similar entity.
 
(b) Certificates.  To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be affected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.
 
Section 3.5 Minimum Capital Requirements.  If the capital of the Company or any
Subsidiary of the Company falls below the minimum capital requirements, as
determined from time to time by its state of primary federal regulator, then the
primary federal regulator may direct the Company or such Subsidiary to require
the Participant to forfeit their RSUs.
 
 
Article 4                      
 
 
CHANGE IN CONTROL
 
Section 4.1 Consequence of a Change in Control.  Subject to the provisions of
Section 3.3 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or in the terms of any Award Agreement, at the time of a
Change in Control, all Restricted Stock or Restricted Stock Unit awards shall be
fully earned and vested immediately upon the Change in Control.
 
Section 4.2 Definition of Change in Control.  For purposes of the Plan, “Change
in Control” shall mean in the case of a Participant with a then-current written
employment agreement (or other similar agreement) with the Company or a
Subsidiary that provides a definition of termination for “change in control,”
then, for purposes of this Plan, the term “Change in Control” shall have meaning
set forth in such agreement.  For all other Participants, a Change in Control
shall be deemed to have occurred if:
 
(a) Any Person other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
beneficial owner (within the meaning of Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the representing more than fifty
percent (50%) of the total voting power represented by the Company’s or the
Company’s Missouri-based bank’s then outstanding voting securities; or
 
(b) During any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new Director whose election by the Board of Directors or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
 
(c) Consummation of:  (i) a merger or consolidation of the Company or the
Company’s Missouri-based Bank with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company or the
Company’s Missouri-based bank outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least sixty-six percent (66%) of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a complete liquidation of the Company or the Company’s Missouri-based bank
or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s or the or the Company’s Missouri-based bank’s
assets.
 
In the event that any award under the Plan constitutes Deferred Compensation,
and the settlement of, or distribution of benefits under such award is to be
triggered by a Change in Control, then such settlement or distribution shall be
subject to the event constituting the Change in Control also constituting a
“change in the ownership” or “change in the effective control” of the Company,
as permitted under Code Section 409A.
 
 
Article 5
 
 
COMMITTEE
 
Section 5.1 Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee in accordance
with this Article 5.  If the Committee does not exist, or for any other reason
determined by the Board, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.
 
Section 5.2 Powers of Committee.  The Committee’s administration of the Plan
shall be subject to the following:
 
(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Company’s and any Subsidiary’s
employees, Directors and advisors those persons who shall receive awards, to
determine the time or times of receipt, to determine the types of awards and the
number of shares covered by the awards, to establish the terms, conditions,
performance criteria, restrictions, and other provisions of such awards,
(subject to the restrictions imposed by Article 6) to cancel or suspend awards
and to reduce or eliminate any restrictions or vesting requirements applicable
to an award at any time after the grant of the award.
 
(b)   The Committee will have the authority and discretion to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.
 
(c) The Committee will have the authority to define terms not otherwise defined
herein.
 
(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
 
(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
bylaws of the Company and applicable state corporate law.
 
Section 5.3 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or the Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 promulgated
under the Exchange Act, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it.  The acts of such delegates shall be treated hereunder as acts
of the Committee and such delegates shall report regularly to the Committee
regarding the delegated duties and responsibilities and any awards so
granted.  Any such allocation or delegation may be revoked by the Committee at
any time.
 
Section 5.4 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and any Subsidiary shall furnish the Committee with
such data and information as it determines may be required for it to discharge
its duties.  The records of the Company and any Subsidiary as to an employee’s
or Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect.  Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.
 
Section 5.5 Expenses and Liabilities.  All expenses and liabilities incurred by
the Committee in the administration and interpretation of the Plan or any Award
Agreement shall be borne by the Company.  The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
and interpretation of the Plan.  The Company, its management and its officers
and Directors, shall be entitled to rely upon the advice, opinions or valuations
of any such persons.
 
 
Article 6                      
 
 
AMENDMENT AND TERMINATION
 
Section 6.1 General.  The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.3, Section 3.3 and
Section 6.2) may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), impair the rights of any Participant or beneficiary under any
award granted which was granted under the Plan prior to the date such amendment
is adopted by the Board.
 
Section 6.2 Amendment to Conform to Law.  Notwithstanding any provision in this
Plan or any Award Agreement to the contrary, the Committee may amend the Plan or
an Award Agreement, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan or the Award
Agreement to any present or future law relating to plans of this or similar
nature (including, but not limited to, Code Section 409A).  By accepting an
award under this Plan, each Participant agrees and consents to any amendment
made pursuant to this Section 6.2 or Section 2.3 to any award granted under this
Plan without further consideration or action.
 
 
Article 7
 
 
GENERAL TERMS
 
Section 7.1 No Implied Rights.
 
(a) No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan.  A Participant shall have only a contractual right to the Stock
or amounts, if any, payable or distributable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.
 
(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an award
under this Plan, or, having been so selected, to receive a future award under
this Plan.
 
(c) No Rights as a Shareholder.  Except as otherwise provided in the Plan, no
award under the Plan shall confer upon the holder thereof any rights as a
shareholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.
 
Section 7.2 Transferability.  Except as otherwise so provided by the Committee,
awards under the Plan are not transferable except as designated by the
Participant by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order, as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended.  The Committee
shall have the discretion to permit the transfer of awards under the plan;
provided, however, that such transfers shall be limited to immediate family
members of participants, trusts and partnerships established for the primary
benefit of such family members or to charitable organizations, and; provided,
further, that such transfers are not made for consideration to the Participant.
 
Section 7.3 Designation of Beneficiaries.  A Participant hereunder may file with
the Company a written designation of a beneficiary or beneficiaries under this
Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”).  Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee is in doubt as to the entitlement of
any such beneficiary to any award, the Committee may determine to recognize only
the legal representative of the Participant in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.
 
Section 7.4 Non-Exclusivity.  The adoption of this Plan by the Board shall not
be construed as creating any limitations on the power of the Board or the
Committee to adopt such other incentive arrangements, or grant awards under
established plans, as either may deem desirable, including, without limitation,
the granting of restricted stock, restricted stock units or other equity awards
otherwise than under the Plan or an arrangement that is or is not intended to
qualify under Code Section 162(m), and such arrangements may be either generally
applicable or applicable only in specific cases.
 
Section 7.5 Award Agreement.  Each award granted under the Plan shall be
evidenced by an Award Agreement.  A copy of the Award Agreement, in any medium
chosen by the Committee, shall be provided (or made available electronically) to
the Participant, and the Committee may but need not require that the Participant
sign a copy of the Award Agreement.
 
Section 7.6 Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.
 
Section 7.7 Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
 
Section 7.8 Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes and the Committee may condition the delivery
of any shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations.  Except as otherwise provided by the Committee, such
withholding obligations may be satisfied:  (a) through cash payment by the
Participant; (b) through the surrender of shares of Stock which the Participant
already owns; or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.
 
Section 7.9 Action by Company or Subsidiary.  Any action required or permitted
to be taken by the Company or any Subsidiary shall be by resolution of its board
of directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.
 
Section 7.10 Successors.  All obligations of the Company under this Plan shall
be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.
 
Section 7.11 Indemnification.  To the fullest extent permitted by law, each
person who is or shall have been a member of the Committee, or of the Board, or
an officer of the Company to whom authority was delegated in accordance with
Section 5.3, or an employee of the Company shall be indemnified and held
harmless by the Company against and from any loss (including amounts paid in
settlement), cost, liability or expense (including reasonable attorneys’ fees)
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute.  The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
 
Section 7.12 No Fractional Shares.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any award.  The Committee shall
determine whether cash, Stock or other property shall be issued or paid in lieu
of fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
Section 7.13 Governing Law.  The Plan, all awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Missouri without reference to
principles of conflict of laws, except as superseded by applicable federal law.
 
Section 7.14 Benefits Under Other Plans.  Except as otherwise provided by the
Committee, awards to a Participant (including the grant and the receipt of
benefits) under the Plan shall be disregarded for purposes of determining the
Participant’s benefits under, or contributions to, any Qualified Retirement
Plan, non-qualified plan and any other benefit plans maintained by the
Participant’s employer.  The term “Qualified Retirement Plan” means any plan of
the Company or a Subsidiary that is intended to be qualified under Code Section
401(a).
 
Section 7.15 Validity.  If any provision of this Plan is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.
 
Section 7.16 Notice.  Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan, or any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage
prepaid (provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the Company at
the address set forth below:
 
Reliance Bancshares, Inc.
10401 Clayton Road
Frontenac, Missouri  63131
Fax: (314) 569-7300
 
Such notices, demands, claims and other communications shall be deemed given:
 
(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
 
(b) in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or
 
(c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received, provided they are
actually received.  In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service
provider.  Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s senior human resource officer and Corporate Secretary.
 
 
Article 8                      
 
 
DEFINED TERMS; CONSTRUCTION
 
Section 8.1 In addition to the other definitions contained herein, unless
otherwise specifically provided in an Award Agreement, the following definitions
shall apply:
 
(a) “Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an award under the
Plan.  Such document is referred to as an agreement regardless of whether
Participant signature is required.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) If the Participant is subject to an employment agreement (or other similar
agreement) with the Company or a Subsidiary that provides a definition of
termination for “cause,” then, for purposes of this Plan, the term “Cause” shall
have meaning set forth in such agreement.  In the absence of such a definition,
“Cause” means:  (1) any act of (A) fraud or intentional misrepresentation, or
(B) embezzlement, misappropriation or conversion of assets or opportunities of
the Company or Subsidiary, or (2) willful violation of any law, rule or
regulation in connection with the performance of a Participant’s duties (other
than traffic violations or similar offenses), or (3) with respect to any
employee of the Company or Subsidiary, commission of any act of moral turpitude
or conviction of a felony, or (4) the willful or negligent failure of the
Participant to perform his duties in any material respect.
 
(d) “Change in Control” has the meaning ascribed to it in Section 4.2.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended, and   any rules,
regulations and guidance promulgated thereunder, as modified from time to time.
 
(f) “Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder.
 
(g) “Committee” means the Committee acting under Article 5.
 
(h) “Director” means a member of the board of directors, or advisory board, of
the Company or a Subsidiary.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(j) “Fair Market Value” shall, on any date, mean the officially-quoted closing
selling price of the shares on such date on the principal national securities
exchange on which such shares are listed or admitted to trading (including the
New York Stock Exchange, Nasdaq Stock Market, Inc. or such other market or
exchange in which such prices are regularly quoted) or, if there have been no
sales with respect to shares on such date, the Fair Market Value shall be the
value established by the Board in good faith and in accordance with Code
Sections 422 and 409A.
 
(k) “Participant” means any individual who has received, and currently holds, an
outstanding award under the Plan.
 
(l) “Prior Plans” means collectively the Reliance Bancshares, Inc. 2001
Incentive Stock Option Plan, the Reliance Bancshares, Inc. 2001 Non-Qualified
Stock Option Plan, the Reliance Bancshares, Inc. 2003 Incentive Stock Option
Plan, the Reliance Bancshares, Inc. 2003 Non-Qualified Stock Option Plan, the
Reliance Bancshares, Inc. 2004 Non-Qualified Stock Option Plan, the Reliance
Bancshares, Inc. 2005 Incentive Stock Option Plan, the Reliance Bancshares, Inc.
2005 Non-Qualified Stock Option Plan and the Reliance Bancshares, Inc. 2007
Non-Qualified Stock Option Plan.
 
(m) “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
(n) “Stock” means the common stock of the Company, $0.25 par value per share.
 
(o) “Subsidiary” means any corporation, affiliate or other entity which would be
a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and shall also mean any partnership or joint venture in which the
Company and/or other Subsidiary owns more than fifty percent (50%) of the
capital or profits interests.
 
(p) “Termination of Service” means the first day occurring on or after a grant
date on which the Participant ceases to be an employee of, or service provider
to (which, for purposes of this definition, includes Directors), the Company or
any Subsidiary, regardless of the reason for such cessation, subject to the
following:
 
(i) The Participant’s cessation as an employee or service provider shall not be
deemed to occur by reason of the transfer of the Participant between any
affiliate of the Company.
 
(ii) The Participant’s cessation as an employee or service provider shall not be
deemed to occur by reason of the Participant’s being on a leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s services.
 
(iii) If, as a result of a sale or other transaction, the Subsidiary for whom
Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of or service provider to the Company or an entity that
is then a Subsidiary, then the occurrence of such transaction shall be treated
as the Participant’s Termination of Service caused by the Participant being
discharged by the entity for whom the Participant is employed or to whom the
Participant is providing services.
 
(iv) A service provider whose services to the Company or a Subsidiary are
governed by a written agreement with the service provider will cease to be a
service provider at the time the term of such written agreement ends (without
renewal); and a service provider whose services to the Company or a Subsidiary
are not governed by a written agreement with the service provider will cease to
be a service provider on the date that is ninety (90) days after the date the
service provider last provides services requested by the Company or any
Subsidiary (as determined by the Committee).
 
(v) Unless otherwise provided by the Committee, an employee who ceases to be an
employee, but becomes or remains a Director, or a Director who ceases to be a
Director, but becomes or remains an employee, shall not be deemed to have
incurred a Termination of Service.
 
(vi) Notwithstanding the forgoing, in the event that any award under the Plan
constitutes Deferred Compensation, the term Termination of Service shall be
interpreted by the Committee in a manner not to be inconsistent with the
definition of “Separation from Service” as defined under Code Section 409A.
 
(q) “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of Directors without the happening of any pre-condition
or contingency.
 
Section 8.2 In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:
 
(a) actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;
 
(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;
 
(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;
 
(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;
 
(e) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Company;
 
(f) “including” means “including, but not limited to”;
 
(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;
 
(h) all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;
 
(i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;
 
(j) any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
 
(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.
 

 
 
 
 

--------------------------------------------------------------------------------

 
